NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAMES JOSEPH KNOCHEL,                           No.    20-17326

                Petitioner-Appellant,           D.C. No. 3:19-cv-08086-GMS-JZB

and

EMILY NOELLE MIHAYLO,                           MEMORANDUM*

                Petitioner,

 v.

AMY FACKRELL; JOHN C. MORRIS;
UNKOWN PARTY, named as Medical
Director - West Yavapai Guidance Clinic;
ATTORNEY GENERAL FOR THE STATE
OF ARIZONA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                          Submitted December 14, 2021**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      James Joseph Knochel appeals pro se from the district court’s order

designating him a vexatious litigant and imposing pre-filing restrictions against

him. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Knochel contends that the district court should have held an evidentiary

hearing before imposing the order, and that recent developments in state court

undermine the basis for the order. Reviewing for abuse of discretion, see Molski v.

Evergreen Dynasty Corp., 500 F.3d 1047, 1056 (9th Cir. 2007), we conclude there

was none. The district court followed the appropriate procedure in imposing the

order: It gave Knochel notice and an opportunity to oppose the order, compiled an

adequate record for appellate review, made substantive findings regarding the

harassing nature of Knochel’s litigation history, and narrowly tailored the

prohibition to future filings in which Knochel may seek to act on behalf of, as next

friend of, or that in any way relate to, Emily Mihaylo. See Ringgold-Lockhart v.

Cnty. of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014). The alleged

developments in state court do not undermine the basis for the order, and the

authorities Knochel cites do not support his claim that the district court erred by

failing to hold an evidentiary hearing regarding those developments.

      AFFIRMED.




                                          2                                     20-17326